DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A preheat current energization control unit in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following respective structures:
Preheat current energization control unit 3b.


Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an Examiner’s statement of reasons for allowance:
NORTH (US 8,339,762) and HLOUSEK (US 8,096,485) are considered to be the closest prior art of record.
Regarding claim 1, NORTH discloses an injection control device that controls the opening and closing of a fuel injection valve (i.a. col. 3 lines 26-27) by performing peak current drive (short high current pulse, col. 3 lines 11-12) and constant current drive (low holding current (col. 3 lines 12-13) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine (col. 3 line 28), comprising:
a preheat current energization control unit (logic and coil temperature measurement circuit blocks, Fig. 1) configured to
when a temperature of a solenoid coil of the fuel injection valve prior to starting (before cranking begins, col. 2 line 47) the internal combustion engine is lower than a predetermined temperature (i.a. col. 6 lines 12-13), energize the fuel injection valve (provide heating pulses to the coil, col. 2 line 14) with a preheat current (heating pulses, col. 2 line 14; current inherent, i.a. col. 2 lines 17, 24, etc.) having an output density that causes the temperature of the solenoid coil to increase (to heat the actuator, col. 6 lines 14-15), the preheat current being within a range that maintains the fuel injection valve in a valve closed state (col. 2 lines 15-17), and

HLOUSEK teaches energizing a fuel injection valve by performing constant current switching control on a current between a first current threshold and a second current threshold (col. 6 lines 13-14).
The prior art fails to teach or render obvious the claim limitation “a preheat current energization control unit is configured to…when a switching frequency of the constant current switching control falls under a predetermined frequency, stop the energization of the fuel injection valve with the preheat current” in the manner defined in the instant claim 1.
Regarding claim 3, NORTH discloses an injection control device that controls the opening and closing of a fuel injection valve (i.a. col. 3 lines 26-27) by performing a peak current drive (short high current pulse, col. 3 lines 11-12) and a constant current drive (low holding current (col. 3 lines 12-13) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine (col. 3 line 28), comprising:
a preheat current energization control unit (logic and coil temperature measurement circuit blocks, Fig. 1)  configured to
when a temperature of a solenoid coil of the fuel injection valve prior to starting (before cranking begins, col. 2 line 47) the internal combustion engine is lower than a predetermined temperature (i.a. col. 6 lines 12-13), energize the fuel injection valve (provide heating pulses to the coil, col. 2 line 14) with a preheat current (heating pulses, col. 2 line 14; current inherent, i.a. col. 2 lines 17, 24, etc.) having an output density that causes the temperature of the solenoid coil to increase (to heat the actuator, col. 6 lines 14-15), the preheat current being within a range that maintains the fuel injection valve in a valve closed state (col. 2 lines 15-17), and
when the temperature of the solenoid valve increases to or above the predetermined temperature (col. 2 lines 35-37), stop the energization of the fuel injection valve with the preheat current (col. 2 lines 37-38).
HLOUSEK teaches energizing the fuel injection valve with current by performing PWM control (Fig. 4a).

Regarding claim 7, NORTH discloses an injection control system, comprising:
a fuel injection valve (i.a. col. 3 lines 26-27) configured to inject fuel into an internal combustion engine (col. 3 line 28), the fuel injection valve including a solenoid coil (i.a. col. 3 line 26) that controls an open or closed state of the fuel injection valve (implied);
a drive circuit (coil drive stage block, Fig. 1) connected to the fuel injection valve, the drive circuit being configured to selectively energize the fuel injection valve (col. 2 lines 4-6); and
a controller (logic and coil temperature measurement circuit blocks, Fig. 1) including a processor (col. 2 line 11) programmed to:
prior to starting the internal combustion engine (before cranking begins, col. 2 line 47), determine whether a temperature of the solenoid coil is lower than a predetermined temperature (col. 6 lines 12-13),
upon determining that the temperature of the solenoid coil is lower than the predetermined temperature (col. 6 lines 12-13), control the drive circuit to energize the fuel injection valve with a preheat current (heating pulses to the coil drive stage, col. 2 line 14; current inherent, i.a. col. 2 lines 17, 24, etc.) having an output density that causes the temperature of the solenoid coil to increase (col. 6 lines 13-15), the preheat current being within a range that maintains the fuel injection valve in the closed state (i.a. col. 2 lines 15-17, col. 6 lines 15-16), and 
when the temperature of the solenoid valve increases to or above the predetermined temperature (col. 2 lines 35-37), stop the energization of the fuel injection valve with the preheat current (col. 2 lines 37-38).
HLOUSEK teaches a controller (col. 3 line 41) configured to energize a fuel injection valve by performing constant current switching control on a current between a first current threshold and a second current threshold (col. 6 lines 13-14), wherein
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747